DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the write memory command" in lines 12 and 17.  There is insufficient antecedent basis for this limitation in the claim as the claim recites one or more write memory commands. Correcting the limitations to “the first write memory command” and “the second write memory command” for lines 12 and 17, respectively, would overcome the rejection.
Claim 8 recites the limitation "the write memory command" in line 13.  There is insufficient antecedent basis for this limitation in the claim as the claim recites one or more write memory commands. Correcting the limitation to “the second write memory command” would overcome the rejection.
Claim 15 recites the limitation "the write memory command" in lines 12 and 17.  There is insufficient antecedent basis for this limitation in the claim as the claim recites one or more 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkumahanti (US 8341353): discloses a system/method to route a memory access request to the first portion of the level two memory in parallel with the level one cache.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHARLES J CHOI/Examiner, Art Unit 2133